Status of Application
1.	Acknowledgment is made of the amendments filed 03/03/2021. Upon entering the amendments, claim 10 is canceled and claim 11 is added. Claims 1-9 and 11 are pending and presented for the examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/12/2021 was filed after the mailing date of the non-final office action on 12/04/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments are persuasive regarding the previously issued grounds of rejection under USC 112. The remarks persuasively show that the subject matter omitted from the instant claims regarding the method by which the foam of the inventive process is turned into a gel is not a critical subject matter step. It is thus persuasively shown that because this omitted subject matter is not essential and necessary to be present in the claims, its omission therefore does not indicate a rejection under USC 112. Specifically, it is shown that the instant specification does not indicate that any particular method of transforming foam into gel is necessary or critical in order for the inventive process to be carried out, and thus the omission of further specificity in the claims in terms of this transformation step does not render the scope of the claims indefinite under USC 112. Therefore, the previously issued grounds of rejection are withdrawn. As there were no applied grounds of prior art rejection, the successful overcoming of the indefiniteness rejections leads to all pending claims being allowable. New claim 11 is allowable as depending from allowable claim 1. 
Allowable Subject Matter
4.	Claims 1-9 and 11 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method for producing a calcium carbonate porous sintered body.  Specifically, the prior art fails to teach a method 
The most relevant prior art references found Someya et al (US 5187125) and Ishida et al (DE 19507309 A1). The difference from instant claims is that while Someya et al teaches a process for producing a sintered body of calcium carbonate, it teaches that the inventive method is based on cold pressing a calcium carbonate powder, and does not teach a process in which a dispersion liquid containing calcium carbonate is foamed, gelled, and thereafter sintered to form a porous sintered calcium carbonate body. Ishida et al also teaches a production method for a calcium carbonate sintered body, but teaches sintering in a powder state and provides no teaching or motivation for forming a foam and gel from a dispersion liquid leading to a porous sintered body. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW27 April 2021